Mr. Justice Sears delivered the opinion of the Court. On February 23, 1897, the county court entered an order in re Howe and Bodenschatz, insolvents, disallowing the claim of Charles Hart. • Afterward, and at a subsequent term of said court, on September 15, 1897, an order was entered vacating and setting aside the former order, and allowing the said claim. The only question presented upon this writ of error is as to the power of the county court, after the term had passed, at which the first order disallowing the claim was entered, to then, at a subsequent term, set such order aside and enter an order allowing the claim. It can not be doubted that a county court, while an insolvency proceeding is still pending, has such equitable jurisdiction as to enable it to modify or vacate its own order, judgment or decree therein, after the term, on the ground of fraud or mistake,—just as a court of chancery, under its general powers, might correct or vacate a judgment or decree of a past term on such grounds. Schlink v. Maxton, 48 Ill. App. 471. And the county court in such case may enter an order to such effect and for such purpose, upon such grounds shown, without any formal bill or petition. Schlink v. Maxton, 153 Ill. 447. But it could hardly be contended that a county court, because it may exercise such limited equitable jurisdiction, is therefore vested with any greater powers in this behalf than a court of general equity jurisdiction. A court of chancery could not make such correcting or vacating decree, to modify or set aside a final order, after the term, without some ground therefor. Neither can the county court. There is no showing here of any fraud or mistake' in the entering of the original judgment, which would warrant either a court of chancery or the county court, exercising its limited equitable'powers, in disturbing the same. On the contrary, it is certified by the bill of exceptions that “no evidence was heard upon the hearing of said motion; that the court treated the order of February 23, 1897, as one incident to the insolvency proceeding, Ho. 15206, and made in the due course of administration of said estate, and not as a final order in the above entitled proceeding, and therefore sustained said motion to vacate said order of February 23, 1897, and now allows said claim to be paid in due course of administration.” The decisions relied upon by defendánt in error go to the effect that for the proper distribution of the funds of the insolvent, the court may make such orders of distribution from time to time, and from term to term, as may be necessary thereto, even though the order of a subsequent term shall operate to divert the assets from a payment ordered at a prior term. This proposition, however, applies to the distribution of the assets, and in no way governs here. Without reference to the final distribution of the insolvents’ assets in payment of the various claims allowed, the adjudication upon a claim as to its validity allowing or disallowing it, is something other than a matter of distribution of the funds, and such adjudication as a final order, after the term is passed, can not be vacated by the court without such showing of grounds therefor as would warrant a court of equity in thus reviewing and revising. The judgment of the county court is reversed and the cause remanded.